Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 ad 6-22 under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/16/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 6, 7 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110).
Davis a method to produce polyhydroxyalkanoates from water-based feedstock stream. The method is summarized in Figure 1:

    PNG
    media_image1.png
    677
    569
    media_image1.png
    Greyscale
. The fermentation bacteria in box 104 are acidogenic bacteria ([0011]).
Davis teaches that the process is well-suited to homogenous or heterogeneous feedstock ([0074]). The selection of a homogenous feedstock is easily envisaged by the ordinary artisan from a small genus of two (claim 1).
	The carbonaceous feedstock to produce the PHAs is not limited to a thin syrup or municipal waste water. It also includes animal manure, restaurant waste, yard waste, plant waste and other plant-based materials, etc. ([0068)]).
In Example 7 (pages 35-36), Davis teaches that a syrup was obtained from a corn ethanol producer and 1 L of the syrup was combined with 1 L of water in a fermentation tank (which is reasonably  interpreted as a tank as in claim 1; e.g., the water to organic feedstock is a 1:1 ratio (claim 6 in part). The total solids content was 30 to 35 % (w/w). The solids disclosed by Davis are reasonably interpreted to be in dry form because Davis refers to the solids content and not the wet solids content. This is a range that is completely encompassed by the range of 0.1% to about 99.99% (w/w; instant claim 1). The pH was raised to 5.5 and the composition was inoculated with fermentation bacteria. The stream was fermented for 7 days under anaerobic conditions to generate volatile fatty acids (VHA). 
The fermentate was centrifuged to remove solids and then sterilized. Centrifugation produces a liquid and solid phase (which was removed by Davis). Thus, the centrifugation is reasonably one that decants the liquid from the solid (claim 7). The sterilized fermentate was then filtered down to a 0.2 µm to remove residual solids (claim 1) which can interfere with optical density measurement. As the filtering is “down” this is reasonably interpreted to be gravity filtration (claim 6). This step reasonably produces a clarified broth as the broth is clear enough to take OD measurements ([0160]).
After dilution of the fermentate, a culture of PHA-synthesizing bacteria  (DEA0l (Delftia acidovorans) was added to obtain a final PHB content per dry cell weight of 62% and 79% of the VHA had been consumed. Davis teaches at page 34 [0155] that the expected major component of PHA copolymer polyhydroxy-co-valerate (instant claim 18).
At [0118], page 27, Davis teaches that the PHA-containing cell paste that is isolated from the supernatant typically contains both PHA granules and cellular debris.
The fermentation bacteria are acidogenic ([0011]). Further from Figure 1, the objective of the method is to obtain PHA from the method. Example 6 (pages 33-34) also teaches obtaining PHA is a method similar to Example 7 where the PHA was extracted from the bacterial cells with dichloromethane. Solvent was removed to obtain the PHA.
Therefore Davis teaches the limitations of instant claim 1, in part, relating to mixing a feedstock with water with a total solids content was 30 to 35 % (w/w; inoculating the feedstock with an acidogenic bacteria; incubating for 7 day to produce VHA and organic waste; filtering the fermentation broth with a filter having a pore size of 0.2 µm to obtain a clarified broth; incubating the clarified broth with high PHA-producing bacteria to produce PHA polymers in the cells which are then extracted from the cells.
Davis does not teach that the inoculated feedstock is incubated in the tank is semi-continuous mode (claims 1 and 21) where the hydraulic residence time (HRT) for the inoculated feedstock in the tank is from about 3 to about 16 days (claim 1),  or 3-6 days (claim 19).
Sans teaches the acidogenic fermentation of municipal solid wastes at 55 degrees in an 80 L plug-flow reactor. The production of volatile fatty acids (VFA) and individual acid distribution was monitored at different hydraulic retention times (HRT) in a period from 2 to 6 days. The method was found to be a feasible process for obtaining VFA. The maximum concentration of VFA obtained with 19.6 g/l at 6 days retention time. However, VFA production at short HRT (from 8 to 16 hours) was already important (abstract).
Sans teaches that the digester in the pilot plant was fed semi-continuously (claim 1)  at the desired loading rate for each retention time as studied. Figure 1 shows the schematic of the pilot plant where the contents of the digester  (3) is fed into the liquid tank (5) containing the inoculated feedstock (page 106, left col. under the heading of “Experimental plant). 
The effect of HRT was studied at three different time periods: 2, 4 and 6 days. Four and six days are species fully encompassed by the claimed ranges of 3 to 16 days (claim 1) and 3 to 6 days (claim 29). It can be seen from the graphs in Figure 3 that the production of VFA in all cases was greater at 6 days compared to 4 and 2 days.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the  fermentation of Davis in a plug reactor under semi-continuous conditions with an HRT of 6 days. The ordinary artisan  would have been motivated to do so in order to maximize the production of VFAs in the method of Davis for the production of PHAs. The ordinary artisan  would have had a reasonable expectation that one could manufacture VFA by carrying out the fermentation of Davis in a reactor under semi-continuous conditions with an HRT of 6 days to produce a high amount of VFA because this is successfully accomplished by Sans.
Davis as modified by Sans does not explicitly teach that the syrup water was a homogenous mixture of the feedstock and water; that acidogenic bacteria were used to ferment the syrup; or that the PHA polymers in the cells are in granules and that the PHA polymers were extracted (instant claim 1).
As noted supra Davis teaches that the process is well-suited to homogenous or heterogeneous feedstock ([0074]). As water and corn syrup are combined, the resultant liquid mixture is reasonably homogenous. At [0118] (page 27), Davis teaches that the PHA-containing cell paste isolated from the supernatant typically contains both PHA granules and cellular debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the method of Davis in Example 7 as modified by Sans using a homogenous mixture of the feedstock and water; carry out the fermentation of the feedstock with an acidogenic bacteria and to isolate the PHA polymers in the granules of the cells. The ordinary artisan would have been motivated to do so because Davis teaches these features to obtain PHA product. The ordinary artisan would have had a reasonable expectation that one could carry out the method of Davis in Example 7 using a homogenous mixture of the feedstock and water; carry out the fermentation of the feedstock with an acidogenic bacteria and to isolate the PHA polymers in the granules of the cells because Davis teaches this.
Davis as modified by Sans does not teach that the gravity filtration (claim 6) is performed on the feedstock to provide the homogenous organic waste at the disclosed ratio of 3:1 (w/w) water to organic waste supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter the homogenized liquid mixture. The ordinary artisan would have been motivated to do so because repetition a successful method step is obvious and removal of extraneous particles is advantageous. The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Davis does not specifically teach the limitation that the gravity filtration of the organic feedstock to provide the homogenous mixture occurs with a filter having a pore size of about 100 to about 200 µm. However, one of ordinary skill in the art would recognize pore size is an optimizable variable dependent on the desired particle size to be removed from the homogenous mixture. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the pore size for this step, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
As noted in Example 7, Davis teaches that the pH of the fermentation was 5.5.
Regarding the loading rate, as noted supra, Davis teaches that the total solids content was 30 to 35% (w/w) when 1 L of syrup was combined with 1 L of wastewater. This disclosure is reasonably interpreted to be the loading rate which is defined by the instant specification as:
Dry mass of organic waste/total mass of a culture (i.e., liquid mass / (soluble mass + dry mass of organic waste) x 100%. Thus, the organic waste in Davis is the syrup at 1 L (e.g., 1000 g) of which 30 to 35% is dry which is 300 g to 350 g. The total mass of the culture is 2000 g (2 liters total which is 2000 g). 300 g/2000 g X 100% is 15%. A loading rate of 15% is a specie that is completely encompassed by the claimed range of 1 to 25% (claim 3).
Davis does not teach that the fermentation (incubation of the inoculated feedstock) is done under pH conditions of 6-8, at a temperature of 35 to 45 ºC (claim 3).
Davis teaches that the pH of the fermentation can be from 4-8, 5.5 to 7 or between 6 and 7 ([0013]). The temperature of the growth reactor is between 22 and 35 ºC ([0018]) which is a specie that overlaps with the claimed range of 35 to 45 ºC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and pH of the fermentation of the inoculated feedstock from 22 and 35 ºC and a pH between 4-8, 5.5 to 7 or between 6 and 7. The ordinary artisan would have been motivated to optimize these conditions in order to obtain an optimal amount of PHA. The ordinary artisan would have had a reasonable expectation that the pH and temperature conditions of the fermentation of the inoculated feedstock could be optimized between these values because Davis teaches a range of conditions for pH and temperature which implies the desire to pick the best conditions for the fermentation of the inoculated feedstock.
Davis as modified by Sans does not teach that the HRT is increased to 8 to 16 days (claim 20). As noted supra, the graphs of Figure 3 in Sans demonstrate the increased yield of VFA as the HRT increases from 2 to 6 days. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. The ordinary artisan would have been motivated to increase the HRT because Sans show the increased yield of VFA as the HRT is increased. Absent any teaching of criticality by the Applicant concerning the HRT, it would be prima facie obvious that one of ordinary skill in the art would recognize HRT is an  optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Applicant  Arguments
Applicant summarizes the rejection in the previous Office action and asserts that the references do not teach the limitations claim 1 pertaining to the continuous or semi-continuous addition of feedstock to the fermentation tank with an HRT of from about 3 to about 16 days. Applicant notes that the specification defines HRT and that Davis refers to a batch operation which is not a semi-continuous or continuous operation.
Examiner Response
Sans is now cited as necessitated by amendment. The combination of Davis and Sans teaches the now claimed limitations for the reasons stated supra. 

Claims 1, 3, 6, 7 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1, 3, 6, 7 and 18-21 above, in further view of Ingram (US 20130098356).
The disclosure by Davis as modified by Sans is discussed supra.
Modified Davis does not teach that the feedstock is conveyed into the fermentation tank by a controllable air-operated double diaphragm pump (AODD; claim 22).
Ingram teaches the use of a pneumatic (e.g., air-controlled) diaphragm pump (IDEX Aodd Inc.) to feed enzyme into a pre-treated sugarcane bagasse. It was found that enzyme dose and treatment conditions can be used in combination to improve flow properties and pumping of acid pretreated sugarcane bagasse via the addition by AODD ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add feedstock to the fermentation tank in the method of modified Davis via AODD. The ordinary artisan  would have been motivated to do so because AODD is an effective method to add a fermentation component to a fermentation  tank. The ordinary artisan  would have had a reasonable expectation that one could use AODD to add a feedstock to  a fermentation tank because Ingram is able to add an enzyme to a feedstock.

Claims 1, 3, 6, 7, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1, 3, 6, 7 and 18-21 above, in further view of Val del Rio et al. (Water Research (2011) 45: 6011-6020).
The disclosure by Davis as modified by Sans is discussed supra. Davis teaches that the organic feedstock can also be wastewater, animal manure, pulp wasted, food processing waste, restaurant waste, yard waste, forest waste, transesterification waste, ethanol process waste, or combinations thereof ([0016]).
Modified Davis does not teach a thermal pretreatment when the feedstock is sludge that undergoes a thermal pretreatment (claim 16).
Val del Rio teaches that thermal pre-treatment of aerobic granular sludge positively impacts its biodegradability when the biodegradability is initially low. Thermal pre-treatment caused an enhancement of 20% at 60 degrees C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally pretreat a sludge with a thermal pretreatment in the method of modified Davis where modified Davis uses a sludge. The ordinary artisan would have been motivated to do so because Val del Rio teaches that thermal pre-treatment of aerobic granular sludge positively impacts its biodegradability when the biodegradability is initially low which would desirably increase the yield of the fermentation due to the increased availability of the feedstock.
Applicant Argument
Applicant notes the rejection and asserts the Val del Rio  does not cure the alleged deficiencies of Davis in view of Sans.
Examiner Response
The combination of Davis and Sans teaches the now claimed limitations for the reasons stated supra. 
Val del Rio was cited to teach that the thermal pre-treatment of aerobic granular sludge positively impacts its biodegradability when the biodegradability is initially low.

Claims 1, 3, 6-9, 11, 14  and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1, 3, 6, 7 and 18-21 above, in further view of Fradinho  et al. (J. Biotechnol. (2014; 185: 19-27).
The disclosure by Davis as modified by Sans is discussed supra. As noted, Davis teaches that the feedstock includes sludge.
Modified Davis does not teach that the PHA producing bacteria is instead selected by a feast or famine incubation (claim 8) where the incubation comprises incubation the high-PHA producing bacteria, obtained from an environmental sludge sample, in the clarified broth and a suitable group of nutrients where the feast or famine process comprises replacing a portion of the mixture of the clarified broth, the first group of suitable nutrients and the PHA-producing bacteria about every 6 to 36 hours with a fresh batch of the clarified broth and the first groups of suitable nutrients (claim 9). Modified Davis does not teach the  PHA accumulation was monitored (claim 14) where the selection of the PHA producing bacteria is done under pH conditions of 6 to 9 (claim 11).
Fradinho studied the effect of substrate feeding composition on the PHA accumulation capacity of an acetate enriched photosynthetic mixed culture (PMC). Six VFAs were tested with acetate and butyrate leading to the PHB formulation and propionate leading to the HB:HV copolymer. Thus, the feeding of PMC with cheap VFA rich fermented wastes leads to a more cost-effective and environmentally sustainable PHA production system.
	PMC from sludge (section 2.6) were illuminated continuously in a sequencing batch reactor with 8 hour cycles, where 8 hours is a specie that is fully encompassed by the claimed range of 6 to 36 hours (claim 9). The PMC were fed with equal amounts of culture broth containing nutrients. At the end of the famine phase (claim 8), PMC were tested where the pH was controlled at pH 6.5 (section 2.2). a pH of 6.5 is a specie that is fully encompassed by the claimed range of 6 to 9 (claim 11). The resultant bacteria was then fed with individual organic acids to determine PHA accumulation (section 2.2). PHA determination was performed by gas chromatography. This disclosure meets the limitations of claim 14 where accumulation of PHA is monitored. The optional fluorescence is not practiced.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a feast or famine regime using nutrients in the clarified broth to select a bacteria from sludge to carry out the synthesis of the PHA in the method of modified Davis where the accumulation of PHA is monitored by gas chromatography. The ordinary artisan would have been motivated to do so because photosynthetic bacteria from the environment (sludge) represents a more cost-effective and environmentally sustainable PHA production system. The ordinary artisan would have had a reasonable expectation that one could use the feast or famine regime of Fradinho to product high PHA-producing bacteria for the method of Davis because Fradinho teaches how to accomplish this.
Applicant Argument
Applicant notes the rejection and asserts  Fradinho does not cure the alleged deficiencies of Davis in view of Sans.
Examiner Response
The combination of Davis and Sans teaches the now claimed limitations for the reasons stated supra. 
Fradinho was cited to teach the effect of substrate feeding composition on the PHA accumulation capacity of an acetate enriched photosynthetic mixed culture (PMC).
Claims 1, 3, 6, 7, 15  and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1, 3, 6, 6 and 18-21 above, in further view of Ling et al. (WO 2015/133887).
Claim 15 recites that the extracting of the PHA is done with sequential washes for up to three time and lyophilization for 48 hours at the claimed temperature ranges. The claim is given its broadest reasonable interpretation that the step requires some combination of extraction and lyophilization in any order on any aspect of the extraction process.
The disclosure by Davis as modified by Sans s discussed supra.
Modified Davis does not teach that the PHA was extracted from a lyophilized pellet for up to three times (claim 15).
Ling teaches the production of polyhydroxyalkanoates. The method comprises the biosynthesis of a bacteria on palm oil waste. Sodium valerate is added for PHA production. Upon completion of the process, the cultured cells are centrifuged and the cell pellet is washed in hexane, water and frozen at -20 degrees C prior to lyophilization. The cells were subjected to freeze drying for 2 days (48 hours). The polymers were extract from the cells by stirring with chloroform followed by filtration. That is, there was one washing step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the cell mass containing the PHA granules for 48 hours in the method of modified Davis and then to extract the lyophilized cells with chloroform to isolate the polymers. The ordinary artisan would have been motivated to do so because the goal of modified Davis is to produce and isolate PHAs and Ling teaches an effective way to accomplish this goal with a reasonable expectation of results.
Davis modified by Sans and Ling does not specifically teach the limitation that the limitation of the temperature range for the lyophilization process. However, one of ordinary skill in the art would recognize the temperature of freeze-drying is an optimizable variable dependent on the desired degree of stabilization of the bacteria. Further, Ling provides a starting point for this optimization from the disclosure that the cells were initially frozen at -20 degrees C. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the temperature for this step, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Applicant Argument
Applicant notes the rejection and asserts Ling  does not cure the alleged deficiencies of Davis in view of Sans.
Examiner Response
The combination of Davis and Sans teaches the now claimed limitations for the reasons stated supra. 
Ling was cited to teach the production of polyhydroxyalkanoates.

Claims 1-3, 6, 7 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2012/166822 A2) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1, 3, 6, 7, and 18-21 above, in further view of Barry (US 20150060356).
The disclosure by Davis is discussed supra.
Davis as modified by Sans does not teach that the process to produce VFA involves homogenization of the organic waste comprising mechanical particle reduction of the municipal waste water or animal manure (claim 2).
	Barry teaches a method for improved anaerobic digestion of a waste material
with water to form a feedstock mixture for fermentation methanogenic bacteria either
naturally present in the waste material or introduced artificially (abstract).
	The process begins with anaerobic digestion of the input materials where
insoluble polymers are broken down into soluble derivatives suitable for processing by
acidogenic bacteria to produce volatile fatty acids (VFA). This is followed by reaction
with methanogenic bacteria to convert VFA to methane and carbon dioxide ([0004)).
	Barry teaches that it is desirable to maximize the surface area for the interaction between the chemical and biological agents and the waste materials in order to ensure the maximum area of contact between the reactants. Thus, the waste material is shredded to decrease particle size (e.g., mechanical size reduction). In order to
maintain optimal viscosity the shredded waster material should be combined with water
and be kept at a percentage of water at no less than 50% ([0036]). Preferably the
shredded material is continuously stirred into a vessel containing water until there is a
1:1 ratio by volume of water to the waste ([0037]). The combination of shredded waste
material with water under stirring is interpreted as homogenization because Barry teaches the need to maintain keep the viscosity low in order not to slow down the
reaction ([0038]). The ordinary artisan would reasonably conclude that a uniform
viscosity is achieved by uniformity of distribution of the shredded organic waste.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to employ a carbonaceous (e.g., organic) solid waste
as the feedstock to make the VFAs where the carbonaceous waste undergoes
mechanical size reduction to make the homogenous feedstock at a 1:1 ratio of water to
feedstock for fermentation with the acidogenic bacteria in the method of modified Davis. The ordinary artisan would have been motivated to do so because Davis teaches that organic solids can be used as the carbonaceous substrate and Barry teaches that it is desirable to mechanically reduce the size of the solid waste to maximize the surface area for the interaction between the chemical and biological agents and the waste materials in order to ensure the maximum area of contact between the reactants. The ordinary artisan would have had a reasonable expectation that one could use a solid feedstock that has been mechanically reduced in particle size and homogenized with water at a 1:1 ratio to produce VFAs via fermentation with an acidogenic bacteria because Barry successfully accomplishes this.
Applicant Argument
Applicant notes the rejection and asserts Barry does not cure the alleged deficiencies of Davis in view of Sans.
Examiner Response
The combination of Davis and Sans teaches the now claimed limitations for the reasons stated supra. 
	Barry  was cited to teach that it is desirable to maximize the surface area for the interaction between the chemical and biological agents and the waste materials in order to ensure the maximum area of contact between the reactants.
Double Patenting
Claims 1-3 and 6-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 20 of copending Application No. 16230660 (reference application) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110). 
Claim 1 of ‘660 teaches the limitations of instant claims 1, 2 and 3 with respect to producing a PHA by inoculating acidogenic bacteria with homogenized organic waste that has been mechanically reduced in size, to obtain VFA, filtering through a 0.2 µm membrane at temperature between about 40 to 42ºC and an organic loading rate of 15% and a pH of 6-8, incubating the clarified broth to obtain PHA granules and extracting the PHA granules. Regarding the about of dry mass solids with respect to the claimed 0.1% to about 99.99%, a 1:1 ratio would be 50% (w/w). The conditions of the feast famine process and the addition of additional nutrients as recited in claim 1 of ‘660 meet the limitations of instant claims 10 and 12. Claims 2, 3, 5, 6, 7, 9, 10, 7 , 10, 11, 12, 13, 14 and 20 of ‘660 correspond to instant claims 2, 6, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18, respectively.
Regarding instant claim 4, ‘660 does not teach that the process of making the PHA occurs in a fermentation tank. However, as there is a reaction it follows that it occurs in a container for containment.
The claims of ‘660 do not teach that the inoculated feedstock is incubated in the tank is semi-continuous mode (claims 1 and 21) where the hydraulic residence time (HRT) for the inoculated feedstock in the tank is from about 3 to about 16 days (claim 1),  or 3-6 days (claim 19).
The disclosure by Sans is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the  fermentation of ‘660  in a reactor under semi-continuous conditions with an HRT of 6 days. the ordinary artisan  would have been motivated to do so in order to maximize the production of VFAs in the method of Davis for the production of PHAs. The ordinary artisan  would have had a reasonable expectation that one could manufacture VFA by carrying out the fermentation of ‘660 in a reactor under semi-continuous conditions with an HRT of 6 days to produce a high amount of VFA because this is successfully accomplished by Sans.
The claims of ‘660 as modified by Sans does not teach that the HRT is increased to 8 to 16 days (claim 20). As noted supra, the graphs of Figure 3 in Sans demonstrate the increased yield of VFA as the HRT increases from 2 to 6 days. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. The ordinary artisan would have been motivated to increase the HRT because Sans show the increased yield of VFA as the HRT is increased. Absent any teaching of criticality by the Applicant concerning the HRT, it would be prima facie obvious that one of ordinary skill in the art would recognize HRT is an  optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant Argument
Applicant requests that the rejection be held in abeyance until patentable subject matter is identified.
Examiner Response
Patentable subject matter has not been identified. Therefore, the rejection stands for the reasons of record.

Claims 1-3 and 6-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 20 of copending Application No. 16230660 (reference application) in view of Sans et al. (Bioresource Technol. (1995) 54: 105-110), as applied to claims 1-3 and 6-20 above, in further view of Ingram (US 20130098356).
The disclosure by ‘660  as modified by Sans is discussed supra.
Modified ‘660 does not teach that the feedstock is conveyed into the fermentation tank by a controllable air-operated double diaphragm pump (AODD; claim 22).
Ingram teaches the use of a pneumatic (e.g., air-controlled) diaphragm pump (IDEX Aodd Inc.) to feed enzyme into a pre-treated sugarcane bagasse. It was found that enzyme dose and treatment conditions can be used in combination to improve flow properties and pumping of acid pretreated sugarcane bagasse via the addition by AODD ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add feedstock to the fermentation  tank in the method of modified ‘660 via AODD. The ordinary artisan  would have been motivated to do so because AODD is an effective method to add a fermentation  component to a fermentation tank. The ordinary artisan  would have had a reasonable expectation that one could use AODD to add a feedstock to  a fermentation  tank because Ingram is able to add an enzyme to a feedstock.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653